DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s response filed October 9, 2020 has been received and entered into the application file.  All arguments have been fully considered.  Claims 1, 4, 10, 11, 14, 15, 17, 20-23, 25, 29, 30, 32, 37, 72, 80, 90, 105 and 115-127 are currently pending.  Claims 2-3, 5-9, 12-13, 16, 18-19, 24, 26-28, 31, 33-36, 38-71, 73-79, 81-89,91-104, 106-114 are cancelled.  Claim 1 is currently amended.

Claim Rejections - 35 USC § 112 - Withdrawn
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Rejection Withdrawn
RE: Rejection of Claims 1, 4, 10, 11, 14, 15, 17, 20-23, 25, 29, 30, 32 and 115-127 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement:  
Applicant has amended claim 1 to now recite the substrate is coated with one or more layers of one or more materials that substantially inhibit the cells from adhering to the substrate. As Applicant has indicated at Remarks (pages 9-11), Figures 25 and 26 of Applicant’s specification show constructs wherein the substrate is coated with layers of one or more materials that inhibit the cells from adhering to the substrate and result in optical clarity of at least 90%. Therefore, Applicant’s amendment obviates the rejection previously made to claims 1, 4, 10, 11, 14, 15, 17, 20-23, 25, 29, 30, 32 and 115-127.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Rejections Withdrawn
	RE: Rejection of Claims 1, 10, 17, 20-22, 25, 29-30, 32, 115, 119, 121, 123 and 125-127 under 35 U.S.C. 103 as being unpatentable over Yamaguchi, as evidenced by Picone and Nikon; Rejection of Claims 23 and 122 under 35 U.S.C. 103 as being unpatentable over Yamaguchi, as evidenced by Picone and Nikon, and further in view of Nagrath:
Applicant’s arguments, in view of the amendment to claim 1, are found persuasive.  Therefore, the rejections under 35 U.S.C. 103 have been withdrawn.

Allowable Subject Matter
Claim 1, 4, 10, 11, 14, 15, 17, 20-23, 25, 29, 30, 32, 72, 80, 90, 105 and 116-127 are allowed.
The restriction requirement among invention Groups I and III, and Group I species of tether, cells and type of cancer, as set forth in the Office action mailed on 8/17/2017, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 8/17/2017 is withdrawn.  Claims 72, 80, 90 and 105 directed to invention Group III, drawn to methods of using the claimed device, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel J. Nevrivy, Registration No. 59,118, on February 23, 2021.
The claims are in condition for allowance accept for the presence of claims 37 and 115.  Therefore, claims 37 and 115 are cancelled.
The application has been amended as follows: 
Claims 37 and 115 are cancelled.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claim 1 recites the following device:
A device for assaying living cells comprising a substrate, wherein the substrate comprises a tethering molecule, wherein the tethering molecule adheres to the substrate and is capable of directly interacting with a cell membrane of a cell, wherein the cell maintains a free-floating, non-adherent character when bound to the tethering molecule, wherein the device exhibits an optical clarity of at least about 90%, wherein the substrate is coated with one or more layers of one or more materials that 

The closest prior art, Yamaguchi et al., taught a device comprising a photo-cleavable poly(ethylene glycol)(PEG) lipid molecule.  The PEG-lipid molecule attaches to the plastic substrate via an amide coupling reaction and the oleyl end groups are exposed and available for anchoring living cells.  It is first noted that Applicant’s arguments regarding the limitation directed to the cell maintaining a free-floating characteristic is found persuasive, as discussed at Applicant’s remarks (pages 12-13). It is acknowledged that Yamaguchi teaches the cells were tightly immobilized on the non-irradiated dot spots, and thus differs from the instant invention.
It is further noted that Yamaguchi differs from the instant invention in that Yamaguchi does not further teach chemical fixation or that a surface of the substrate is capable of being fixed to the cell by a chemical fixative, as now required of instant claim 1.  Applicant’s remarks regarding this limitation are also found persuasive (see Remarks pages 13-14).
Upon performing an updated prior art search, in view of Applicant’s amendment to claim 1, a reference to Lee et al., (American Chemical Society, 2011; see PTO-892) taught the use of a cell immobilization device comprising a layer-by-layer polymer film surface that provided a cell-interfacing substrate (Abstract). However, Lee’s device differs from the instant invention in that the device does not employ a tethering molecule that permits the cells to be free-floating.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366.  The examiner can normally be reached on M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/E. YVONNE PYLA/
Examiner
Art Unit 1633



/SCOTT LONG/             Primary Examiner, Art Unit 1633